     Case 2:20-cv-00526 Document 15 Filed 08/24/20 Page 1 of 1 PageID #: 273




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION


STEPHEN MARSHALL WILSON,

                             Plaintiff,

v.                                                  CIVIL ACTION NO. 2:20-cv-00526

JIM JUSTICE, et al.,

                             Defendants.


                                           ORDER


       In accordance with the reasons more fully stated on the record at the hearing held on this

day, August 24, 2020, Plaintiff Stephen “Marshall” Wilson’s (“Plaintiff”) Motion for Preliminary

Injunction, (ECF No. 4), is DENIED.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                            ENTER:         August 24, 2020
